—Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered August 21, 2000, convicting defendant, after *360a jury trial, of manslaughter in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The court properly rejected defendant’s request for a justification charge since there was no reasonable view of the evidence, viewed in a light most favorable to defendant, that would support such a charge (see People v Cox, 92 NY2d 1002 [1998]). Such a defense would have called upon the jury to speculate as to a version of the events that was not supported by any of the testimony (cf. People v Galvin, 65 NY2d 761 [1985]). Similarly, there was no reasonable view of the evidence to support defendant’s request that the court submit the lesser included offense of criminally negligent homicide (see People v Bova, 122 AD2d 798, 799 [1986], lv denied 68 NY2d 810 [1986]).
We perceive no basis for reducing the sentence. Concur— Ellerin, J.P., Williams, Lerner, Friedman and Gonzalez, JJ.